Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11/188164. Although the claims at issue are not identical, they are not patentably distinct from each other because the species covers the genus. 
17/527186
11188164
1. A display device comprising: a display panel; a touch panel disposed on the display panel, the touch panel comprising: a sensing portion; and a pad side portion disposed on a side of the sensing portion; an adhesive member disposed between the display panel and the touch panel; and a touch printed circuit board comprising a contact portion attached to a surface of the pad side portion; wherein the display panel comprises: a display substrate; an optical film disposed on a surface of the display substrate; and a bending protection layer disposed on a side of the optical film on the surface of the display substrate, wherein the pad side portion comprises: a connection area attached to the contact portion; and a non-connection area not attached to the contact portion, wherein the touch panel further comprises touch pads disposed in the connection area, wherein the adhesive member directly contacts the touch printed circuit board, and wherein the adhesive member overlaps the touch pads.
1. A display device comprising: a touch panel comprising: a sensing portion; and a pad side portion disposed on a side of the sensing portion; a transparent adhesive member disposed on a surface of the touch panel; a touch printed circuit board comprising a contact portion attached to a surface of the pad side portion; and a display panel disposed on a surface of the transparent adhesive member, wherein the display panel comprises: a display substrate; an optical film disposed on a surface of the display substrate; and a bending protection layer disposed on a side of the optical film on the surface of the display substrate, wherein the surface of the pad side portion comprises: a connection area attached to the contact portion; and a non-connection area not attached to the contact portion, and wherein: the optical film is spaced apart from the bending protection layer such that a gap is disposed between the optical film and the bending protection layer; the transparent adhesive member overlaps, in a thickness direction, with the touch printed circuit board and the gap; the transparent adhesive member is disposed between the display panel and the touch panel; and the transparent adhesive member directly contacts the touch printed circuit board.
10. A display device comprising: a display panel; a touch panel disposed on the display panel, the touch panel comprising a pad side portion; a window disposed on the touch panel; a first adhesive member disposed between the touch panel and the display panel; a second adhesive member disposed between the touch panel and the window; a printed circuit board comprising a first contact portion attached to a surface of the pad side portion of the touch panel; wherein the display panel comprises: a display substrate; an optical film disposed on a surface of the display substrate; and a bending protection layer disposed on a side of the optical film on the surface of the display substrate; wherein the pad side portion of the touch panel comprises: a first connection area attached to the first contact portion of the printed circuit board; and a first non-connection area not attached to the first contact portion of the printed circuit board, and wherein: the first adhesive member overlaps the first contact portion of the printed circuit board; and the first adhesive member directly contacts the printed circuit board.
2. The display device of claim 1, wherein: a side surface of the optical film and a side surface of the bending protection face each other, and the adhesive member overlaps the side surface of the optical film and the side surface of the bending protection layer.
13. A display device comprising: a touch panel comprising a pad side portion; a first transparent adhesive member disposed on a first surface of the touch panel; a printed circuit board comprising a first contact portion attached to a surface of the pad side portion; a display panel disposed on a surface of the first transparent adhesive member, the display panel comprising: a display substrate; an optical film disposed on a surface of the display substrate; and a bending protection layer disposed on a side of the optical film on the surface of the display substrate; a second transparent adhesive member disposed on a second surface of the touch panel, the second surface opposing the first surface; and a window disposed on the second transparent adhesive member, wherein the surface of the pad side portion comprises: a first connection area attached to the first contact portion; and a first non-connection area not attached to the first contact portion, and wherein: the optical film is spaced apart from the bending protection layer such that a gap is disposed between the optical film and the bending protection layer; the first transparent adhesive member partially overlaps, in a thickness direction, with the optical film, the bending protection layer, and the printed circuit board; a side surface of the second transparent adhesive member on the first connection area protrudes beyond a side surface of the first transparent adhesive member; the first transparent adhesive member is disposed between the display panel and the touch panel; and the first transparent adhesive member directly contacts the printed circuit board.
3. The display device of claim 2, wherein: the optical film comprises: a first protection film; a polarizing film disposed on the first protection film; and a second protection film disposed on the polarizing film; the second protection film is attached to the adhesive member; and the polarizing layer comprises corrosion promoting ions.
4. The display device of claim 3, wherein the corrosion promoting ions comprise iodine ions.
5. The display device of claim 3, wherein: the touch panel further comprises a solder resist layer disposed on the touch pads; and the adhesive member overlaps the solder resist layer.
6. The display device of claim 5, wherein the adhesive member is in contact with the solder resist layer on the non-connection area and covers a side surface of the contact portion.
7. The display device of claim 1, wherein: the display panel comprises: a display area; and a driving area disposed on a side of the display area; the sensing portion overlaps the display area; and the pad side portion overlaps the driving area.
8. The display device of claim 7, wherein: the display substrate is a flexible substrate; and a portion of the flexible substrate associated with the driving area is bent away from a second portion of the flexible substrate associated with the display area.
9. The display device of claim 8, further comprising: a display printed circuit board attached to the driving area; and a main circuit board electrically connected to the touch printed circuit board and the display printed circuit board.

2. The display device of claim 1, wherein: a first portion of the transparent adhesive member is disposed on the connection area; the first portion of the transparent adhesive member comprises a first protrusion protruding from a second portion of the transparent adhesive member, the second portion of the transparent adhesive member being disposed on the non-connection area; the first protrusion overlaps, in the thickness direction, with the contact portion and the gap; and the first protrusion is attached to the contact portion.
3. The display device of claim 2, wherein: the optical film comprises: a first protection film; a polarizing film disposed on the first protection film; and a second protection film disposed on the polarizing film; the second protection film is attached to the transparent adhesive member; and the polarizing layer comprises corrosion promoting ions.
4. The display device of claim 3, wherein the corrosion promoting ions comprise iodine ions.
5. The display device of claim 3, wherein: the touch panel comprises: touch pads disposed in the connection area; and a solder resist layer disposed on the touch pads and exposing the touch pads; and the exposed touch pads overlap, in the thickness direction, with the transparent adhesive member.

6. The display device of claim 5, wherein: the touch pads are arranged along a first direction; a width of the first protrusion in the first direction is greater than a width of the contact portion in the first direction; and wherein the transparent adhesive member is in contact with the solder resist layer on the non-connection area and covers a side surface of the contact portion.
10. The display device of claim 1, wherein: the display panel comprises: a display area; and a driving area disposed on a side of the display area; the sensing portion overlaps, in the thickness direction, with the display area; and the pad side portion overlaps, in the thickness direction, with the driving area
7. The display device of claim 2, wherein a thickness of the first portion of the transparent adhesive member is smaller than a thickness of the second portion of the transparent adhesive member.
8. The display device of claim 7, wherein the first protrusion overlaps, in the thickness direction, with the non-connection area.
9. The display device of claim 7, wherein: the first transparent adhesive member comprises: a second protrusion disposed on a first side of the first protrusion; and a third protrusion disposed on a second side of the first protrusion, the second side of the first protrusion opposing the first side of the first protrusion; and the first, second, and third protrusions are spaced apart from one another.
11. The display device of claim 10, wherein: the display substrate is a flexible substrate; and a portion of the flexible substrate associated with the driving area is bent away from a second portion of the flexible substrate associated with the display area.
12. The display device of claim 11, further comprising: a display printed circuit board attached to the driving area; and a main circuit board electrically connected to the touch printed circuit board and the display printed circuit board.

11. The display device of claim 10, wherein: the touch panel further comprises touch pads disposed in the connection area, and the first adhesive member overlaps the touch pads.
12. The display device of claim 10, wherein: a side surface of the optical film faces a side surface of the bending protection layer, and the side surface of the optical film and the side surface of the bending protection layer overlap the first adhesive member.
13. The display device of claim 12, wherein: the optical film comprises: a first protection film; a polarizing layer disposed on the first protection film; and a second protection film disposed on the polarizing layer; the second protection film is attached to the first adhesive member; and the polarizing layer comprises corrosion promoting ions.
14. The display device of claim 13, wherein: the touch panel further comprises a solder resist layer disposed on the touch; and the first adhesive member overlaps the solder resist layer.
15. The display device of claim 10, wherein a side surface of the first adhesive member is aligned with a side surface of the second adhesive member on the first non-connection area.
16. The display device of claim 15, wherein side surfaces of the first adhesive member are aligned with side surfaces of the second adhesive member on other side portions of the touch panel than the pad side portion.

14. The display device of claim 13, wherein: a first portion of the first transparent adhesive member is disposed on the first connection area; the first portion of the first transparent adhesive member comprises a first protrusion protruding from a second portion of the first transparent adhesive member, the second portion of the first transparent adhesive member being disposed on the first non-connection area; the first protrusion overlaps, in the thickness direction, with the optical film, the bending protection layer, and the first contact portion of the print circuit board; and the first protrusion is attached to the first contact portion.
15. The display device of claim 14, wherein: the optical film comprises: a first protection film; a polarizing layer disposed on the first protection film; and a second protection film disposed on the polarizing layer; the second protection film is attached to the first transparent adhesive member; and the polarizing layer comprises corrosion promoting ions.
16. The display device of claim 15, wherein: the touch panel comprises: touch pads disposed in the connection area; and a solder resist layer disposed on the touch pads and exposing the touch pads; and the exposed touch pads overlap, in the thickness direction, with the first transparent adhesive member.
17. The display device of claim 13, wherein a side surface of the first transparent adhesive member is aligned with a side surface of the second transparent adhesive member on the first non-connection area.
18. The display device of claim 17, wherein side surfaces of the first transparent adhesive member are aligned with side surfaces of the second transparent adhesive member on other side portions of the touch panel than the pad side portion.
19. The display device of claim 13, wherein: the printed circuit board further comprises a second contact portion attached to the pad side portion of the second surface of the touch panel; and the pad side portion on the second surface of the touch panel comprises: a second connection area attached to the second contact portion; and a second non-connection area not attached to the second contact portion.
20. The display device of claim 19, wherein: a side surface of the second transparent adhesive member protrudes beyond a side surface of the first transparent adhesive member on the second connection area; and a protruding portion of the second transparent adhesive member partially covers the second contact portion.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7-11, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (2016/0147361) hereinafter, Ahn in view of Choi et al (2017/0271616) hereinafter, Choi. 

In regards to claim 1, Ahn teaches a display device comprising: 
a display panel (fig. 2 (30)) [0056];
 a touch panel disposed on the display panel, the touch panel comprising (fig. 2 53 above 31)):
 a sensing portion (fig. 2 capacitive type i.e., electrodes of 53 [0066]));
 and a pad side portion disposed on a side of the sensing portion (fig. 2 53p)
; an adhesive member disposed between the display panel and the touch panel (fig. 2 51));
[0062] The touch screen panel 53 is attached to an upper portion of the display panel 31. Since the optical film 32 is attached on the display panel 31, the touch screen panel 53 is disposed at an upper portion of the optical film 32. A display panel adhesive layer 51 is interposed between the optical film 32 and the touch screen panel 53 so that the touch screen panel 53 can be attached to the display panel 31. The display panel adhesive layer 51 may be formed of an optically clear adhesive (OCA), and may be applied as an adhesive tape or by coating and curing an adhesive material.
 and a touch printed circuit board comprising a contact portion attached to a surface of the pad side portion (fig. 2 (55) ([0073]); 
wherein the display panel comprises: 
a display substrate (fig. 2 (31 surface)); 
an optical film disposed on a surface of the display substrate (fig. 2 (32)); 
Ahn fails to teach a bending protection layer disposed on a side of the optical film on the surface of the display substrate, 
However, Choi teaches a bending protection layer disposed on a side of the optical film on the surface of the display substrate [0067]. Choi
It would have been obvious to one of ordinary skill in the art to modify the teachings of Ahn and Choi to further include a bending protection layer disposed on a side of the optical film on the surface of the display substrate as taught by Choi to protect bending parts and display. 
Therefore, Ahn in view of Choi teaches wherein the pad side portion comprises: a connection area attached to the contact portion (fig. 3 55c/53p) Ahn; and 

    PNG
    media_image1.png
    488
    571
    media_image1.png
    Greyscale

a non-connection area not attached to the contact portion [0076-0080] (fig. 3 56) Ahn, 
wherein the touch panel further comprises touch pads disposed in the connection area (fig. 2 53p [0071] (fig. 3 (53p)) Ahn, 
wherein the adhesive member directly contacts the touch printed circuit board (fig. 2 (51 and 53)) Ahn, and 
wherein the adhesive member overlaps the touch pads (fig. 2 51 below 65b for example) Ahn.

In regards to claim 10, Ahn teaches a display device comprising (abstract): 
a display panel; (fig. 2 (30)) [0056];
 a touch panel disposed on the display panel, the touch panel comprising a pad side portion; (fig. 2 53 above 31)):
a window disposed on the touch panel (fig. 2 65); 
a first adhesive member disposed between the touch panel and the display panel  (fig. 2 (51, [0062])); 
a second adhesive member disposed between the touch panel and the window;(fig. 2 (61))
 a printed circuit board comprising a first contact portion attached to a surface of the pad side portion of the touch panel (fig. 2 (33)); 
wherein the display panel comprises: (fig. 2 (30)) [0056];
a display substrate; (fig. 2 (31 surface));
an optical film disposed on a surface of the display substrate; (fig. 2 (32));  
Ahn fails to teach a bending protection layer disposed on a side of the optical film on the surface of the display substrate, 
However, Choi teaches a bending protection layer disposed on a side of the optical film on the surface of the display substrate [0067]. 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Ahn and Choi to further include a bending protection layer disposed on a side of the optical film on the surface of the display substrate as taught by Choi to protect bending parts and display.
Therefore, Ahn in view of Choi teaches wherein the pad side portion of the touch panel comprises: (fig. 3 55c/53p) Ahn
a first connection area attached to the first contact portion of the printed circuit board; and (fig. 3 55c/53p) Ahn
a first non-connection area not attached to the first contact portion of the printed circuit board, and (fig. 3 (53 left side))
wherein: the first adhesive member overlaps the first contact portion of the printed circuit board; and (fig. 2 51 below 65b for example and 33) Ahn.
the first adhesive member directly contacts the printed circuit board (fig. 2 51 and 33) and 33a)) Ahn.
In regards to claim 7, Ahn in view of Choi teaches the display device of claim 1, wherein: the display panel comprises: a display area; and a driving area disposed on a side of the display area; the sensing portion overlaps the display area; and the pad side portion overlaps the driving area (figs 2 51 around 65a and 65b and fig. 3 dotted line)) Ahn .
In regards to claim 8, Ahn in view of Choi teaches display device of claim 7, wherein: the display substrate is a flexible substrate; and a portion of the flexible substrate associated with the driving area is bent away from a second portion of the flexible substrate associated with the display area [008, 0071, (fig. 10 (33)) Ahn).
In regards to claim 9, Ahn in view of Choi teaches display device of claim 8, further comprising: a display printed circuit board attached to the driving area; and a main circuit board electrically connected to the touch printed circuit board and the display printed circuit board (fig. 8 (55a and 33a)) Ahn).
In regards to claim 11, Ahn in view of Choi teaches display device of claim 10, wherein: the touch panel further comprises touch pads disposed in the connection area, and the first adhesive member overlaps the touch pads(fig. 2 53p [0071] (fig. 3 (53p)) Ahn,
In regards to claim 15, Ahn in view of Choi teaches display device of claim 10, wherein a side surface of the first adhesive member is aligned with a side surface of the second adhesive member on the first non-connection area (fig. 2 (61 and 51 are put into correct or appropriate relative positions to each other) Ahn.
In regards to claim 16, Ahn in view of Choi teaches display device of claim 15, wherein side surfaces of the first adhesive member are aligned with side surfaces of the second adhesive member on other side portions of the touch panel than the pad side portion. (fig. 2 (61 and 51 are put into correct or appropriate relative positions to each other) Ahn.
Allowable Subject Matter
Claims 2-6 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694